DETAILED ACTION


Response to Arguments
35 USC § 103
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 31, 42, 52, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671) in view of Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) <https://www.etsi.org/deliver/etsi_ts/136400_136499/136413/14.02.00_60/ts_136413v140200p.pdf>
As to claim 31, 42, 52, 57: Olsson teaches a base station configured with a … interface and to operate in a cellular internet of things (CIoT) ([0060]: IoT) access network (3GPP at 6.1 and Rune at [0073, 74] already teach S1AP and CIOT) comprising baseband processing circuitry including one or more processors to: process a S1-application protocol (AP) setup request message received from a CloT gateway (CloT GW) ([0139]: S1-AP interface between eNB and MME to send initial context setup request message), the CIOT GW comprising a mobility management entity (MME) integrated with a serving gateway node and a packet gateway node (fig.11a, 108, 110, 115; [0072]: MME, SGW, SGSN, PGW combined into single node, cEPC), wherein the S1-AP setup request message is to configure a connection between the base station and a CloT user equipment (UE) (fig.11a, 1102A; [0138, 139]: S1-AP Initial Context Setup Request; [0103]: eNB sets up an initial context for the UE; fig.11b, 1102b, 1103b), … ; generate a S1-AP setup response message to be transmitted to the CloT GW in response to the S1-AP setup request message, wherein the S1-AP setup request message and the S1-AP response message are transmitted via an S1 interface between the base station and the CIoT GW (fig.11a, 1102A, 1103A; [0138, 139]: S1-AP initial context setup request and complete messages; fig.11b, 1102b, 1103b), and wherein the S1 interface comprises a control plane that includes user plane functions (wherein examiner takes official notice that the S1 interface includes S1-C and S1-U as defined by the 3GPP standards; see US-20110116460 [0033]; US-20150282024 [0029]).
Olsson may not explicitly teach narrow band.  However, Lepp teaches narrow band ([0015]: cellular IoT, such as narroband IoT, is standardized by 3GPP/5G standards).
Thus, it would have been obvious to one of ordinary skill in the art to implement CIoT standards including NB-IoT, taught by Lepp, into the IoT communication system, taught by Olsson, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Lepp and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Olsson may not explicitly teach and wherein the S1-AP setup request message includes a UE radio capability information element (IE) corresponding to the CloT UE indicating a CloT specific capability of the CloT UE.  However, 3GPP teaches and wherein the S1-AP setup request message includes a UE radio capability information element (IE) corresponding to the CloT UE indicating a CloT specific capability of the CloT UE (section 8.3, p.34, 36: UE user plane CIOT support indicator, UE radio capability IE).
Thus, it would have been obvious to one of ordinary skill in the art to implement CIOT UE capability indicator, taught by 3GPP, into the IOT communication system, taught by Olsson, in order to implement a well-known feature of a pre-defined protocol and to enable MTC-eNB communication. In addition it would have been obvious to combine 3GPP and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim 34, 35, 47, 49, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671) in view of Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04).
As to claim 34, 55: Olsson teaches the base station as claimed in claim 31, 52, wherein the baseband processing circuity is configured to generate a data message to be transmitted to the CIoT GW (wherein “data” is not defined) (fig.8a, 806a, 807a; [0060]: IoT) (see also Halfmann (US-20110063977) at [0002]; US-20120044949 at [0292]; US-20110249558 [0171]).

As to claim 35: Olsson teaches the base station as claimed in in claim 31, wherein the baseband processing circuitry is configured to generate a setup complete message to be transmitted to the CIoT GW (fig.11a, 1102A, 1103A; [0138, 139]: S1-AP initial context setup request and complete messages; fig.11b, 1102b, 1103b).

As to claim 47: Olsson teaches the CIoT GW as claimed in claim 42, wherein the processing circuity is configured to generate a data message to be transmitted to the CIoT eNB (wherein “data” is not specifically defined) (fig.7a, 708a: tracking area update accept transmitted from MME to eNB; fig.8a, 812a, 813a, 815a; fig.8b, 804b; fig.9a, 904a, 906a: paging, DL data).

As to claim 49: Hu teaches the CIoT GW as claimed in claim 42, further comprising a packet gateway (P-GW) (fig.11a, 108, 110, 115; [0072]: MME, SGW, SGSN, PGW combined into single node, cEPC).

Claim 33, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Mochizuki (US-20150092554).
As to claim 33, 54: Olsson teaches the base station as claimed in claim 31, 52,  wherein the baseband processing circuitry is configured to generate a Non-Access Stratum (NAS) Lite service request message to be transmitted to the CIoT GW (fig.6a, [0134, 137]: NAS signaling to core nodes) (spec at fig.6 shows the UE sending the NAS message to the core nodes) (see also Xu (US-20150373699) at [0187]; US-20150029999 at [0119]; US-20140241265 [0009, 10]).
Olsson may not explicitly teach NAS lite.  However, Mochizuki teaches NAS lite ([0921, 922]).
Thus, it would have been obvious to one of ordinary skill in the art to implement NAS lite, taught by Mochizuki, into the NAS, taught by Olsson, in order to use fewer resources when transmitting smaller file sizes ([0854]). In addition it would have been obvious to combine Olsson and Mochizuki in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 36, 37, 38, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Ahluwalia (US-20150289229).
As to claim 36: Olsson teaches the base station as claimed in claim 31.
Olsson may not explicitly teach wherein the baseband processing circuity is configured to process a last seen timer (LST) update message received by the CIoT UE to be forwarded to the CIoT GW.  However, Ahluwalia teaches wherein the baseband processing circuity is configured to process a last seen timer (LST) update message received by the CIoT UE to be forwarded to the CIoT GW (fig.7, 711, fig.8a, 807; [0027, 67]: mobility information includes movement into/out of cell and time where mobile device was located in cell; [0088, 119]: gateway receives mobility information and paging message through eNB).
Thus, it would have been obvious to one of ordinary skill in the art to implement, mobility information, taught by Ahluwalia, into the cellular communication system, taught by Olsson, in order to locate the mobile device. In addition it would have been obvious to combine Olsson and Ahluwalia in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 37: Olsson teaches the base station as claimed in claim 31.
Olsson may not explicitly teach wherein the baseband processing circuity is configured to process a CIAP paging message received from the CIoT GW to be forwarded to the CIoT UE.  However, Ahluawalia teaches wherein the baseband processing circuity is configured to process a CIAP paging message received from the CIoT GW to be forwarded to the CIoT UE (fig.7, 703, 705).
Thus, it would have been obvious to one of ordinary skill in the art to implement paging message, taught by Ahluawalia, into the cellular communications network, taught by Olsson, in order to locate and establish a connection with a UE. In addition it would have been obvious to combine Ahluawalia and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 38: Olsson teaches the base station as claimed in claim 31.
Hu may not explicitly teach wherein the baseband processing circuitry is configured to process a last seen timer (LST) update message received from the CIoT user equipment (CIoT UE).  However, Ahluawalia teaches wherein the baseband processing circuitry is configured to process a last seen timer (LST) update message received from the CIoT user equipment (CIoT UE) ([0088-90]).
Thus, it would have been obvious to one of ordinary skill in the art to implement updating mobility information, taught by Ahluawalia, into the cellular communications network, taught by Olsson, in order to locate and establish a connection with a UE. In addition it would have been obvious to combine Ahluawalia and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 48: Olsson teaches the CIoT GW as claimed in claim 42.
Olsson may not explicitly teach wherein the processing circuitry is configured to generate a paging message to be transmitted to the base station.  However, Ahluawalia teaches wherein the processing circuitry is configured to generate a paging message to be transmitted to the base station (fig.7, 703).
Thus, it would have been obvious to one of ordinary skill in the art to implement paging message, taught by Ahluawalia, into the cellular communications network, taught by Olsson, in order to locate and establish a connection with a UE. In addition it would have been obvious to combine Ahluawalia and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 39, 45, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Palanisamy (US-20160007138).
As to claim 39: Olsson teaches the base station as claimed in claim 31.
Olsson may not explicitly teach wherein the baseband processing circuitry is configured to process a last seen timer (LST) acknowledgment message received from a service capability server (SCS).  However, Palanisamy teaches wherein the baseband processing circuitry is configured to process a last seen timer (LST) acknowledgment message received from a service capability server (SCS) ([0180]: SCS informed of TAU procedure and provides response) (see also US-20150341889 at fig.6D).
Thus, it would have been obvious to one of ordinary skill in the art to implement a response by the SCS, taught by Palanisamy, into the cellular communication system, taught by Olsson, in order to apprise the rest of the provider network that the information has been successfully received. In addition it would have been obvious to combine Hu  and Palanisamy in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 45, 60: Olsson teaches the CIoT GW as claimed in claim 42, 57.
Hu may not explicitly teach wherein the processing circuitry is configured to perform a last seen timer (LST) check procedure with a home subscriber server (HSS) to obtain a last seen time when the CIoT user equipment (CIoT UE) was last seen active.  However, Palanisamy teaches wherein the processing circuitry is configured to perform a last seen timer (LST) check procedure with a home subscriber server (HSS) to obtain a last seen time when the CIoT user equipment (CIoT UE) was last seen active ([0023]).
Thus, it would have been obvious to one of ordinary skill in the art to implement HSS, taught by Palanisamy, into the cellular communication system, taught by Olsson, in order to obtain attach/RAU/TAU information. In addition it would have been obvious to combine Palanisamy and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 40, 50, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Chen (US-20170048845).
As to claim 40, 50, 56: Olsson teaches the base station as claimed in claim 31, 42, 52.
Olsson may not explicitly teach wherein the S1-AP setup request message comprises a Connection Establishment Indication procedure.  However, Chen teaches wherein the S1-AP setup request message comprises a Connection Establishment Indication procedure (fig.2, step 4, step 5; [0009]: establish radio bearer).
Thus, it would have been obvious to one of ordinary skill in the art to implement connection establishment, taught by Chen, into the IOT system, taught by Olsson, in order to implement a well-known feature of a pre-defined protocol and to enable MTC-eNB communication. In addition it would have been obvious to combine 3GPP and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 44, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Diachina (US-20140329550).
As to claim 44, 59: Olsson teaches the CIoT GW as claimed in claim 42, 57.
Olssonmay not explicitly teach wherein the processing circuitry is configured to process a last seen timer (LST) update message to be transmitted to a service capability server (SCS).  However, Diachina teaches wherein the processing circuitry is configured to process a last seen timer (LST) update message to be transmitted to a service capability server (SCS) (fig.2a, 216: paging timer value received from radio network node; fig.2a, 224, [0030, 0040]: forward to SCS/AS).
Thus, it would have been obvious to one of ordinary skill in the art to implement SCS, taught by Diachina, into the cellular communication system, taught by Olsson, in order to notify the service layer of time from for which devices will be available for network communication over the radio interface. In addition it would have been obvious to combine Diachina and Olsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US-20170331671), Lepp (US-20180316562), 3GPP TS 36.413 version 14.2.0 Release 14 (2017-04) in further view of Iwai (US-20150117347).
As to claim 46: Olsson teaches the CIoT GW as claimed in claim 42.
Olsson may not explicitly teach wherein the processing circuity is configured to generate a downlink data acknowledgement to be transmitted to a service capability server (SCS).  However, Iwai teaches wherein the processing circuity is configured to generate a downlink data acknowledgement to be transmitted to a service capability server (SCS) ([0132]).
Thus, it would have been obvious to one of ordinary skill in the art to implement acknowledgement, taught by Iwai, into the communication system, taught by Olsson, in order to enable the SCS to know that its communication was successful. In addition it would have been obvious to combine Olsson and Iwai in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466